Opinion by
Trexler, J.,
The sheriff, at the direction of Griffiths, levied upon the property of Clara Korrallas, the plaintiff in this suit. She was not the defendant in the execution and at the time of the levy asserted that the property taken was her property, and not that of the defendant. Notwithstanding her claim, the sheriff was directed to proceed. The present suit was brought to recover damages for the illegal levy.
Two questions are presented for our consideration. The first is, “Can the plaintiff, owner of goods and chattels levied upon under an execution against another person, recover against the plaintiff in the execution without showing actual malice and want of reasonable and probable cause?” This question was answered in Siegel v. Netherlands Co., Inc., 59 Pa. Superior Ct. 132. The distinction is there shown, quoting authorities, between the misuse and the abuse of process. Malice and probable cause need not be shown in the abuse of civil process. The present case presents an abuse of process.
The second question presented is, “Does the sheriff’s Interpleader Act of May 26, 1897, P. L. 95, furnish an exclusive remedy to an owner of goods levied upon under an execution against another person?” This question has also been ruled by this court, as lately as the case of Liquid C. Co. v. Shuster G. Co., 64 Pa. Superior Ct. 74. It has been decided in a number of cases that the Interpleader Act is established for the protection of the sheriff and not on behalf of contending claimants for the property. Even if the claimant loses his right of action against the sheriff by reason of noncompliance with the Interpleader Act, he still has his remedy over against the person who is responsible for the wrongful taking and sale of his property.
All the assignments are overruled and the judgment is affirmed.